



Exhibit 10.1
GUARANTOR JOINDER AGREEMENT
THIS GUARANTOR JOINDER AGREEMENT (this “Joinder”) is executed as of June 30,
2016 by ADPAY, INC., a Delaware corporation (the “Joining Party”), and delivered
to Morgan Stanley Senior Funding, Inc., as Administrative Agent and as
Collateral Agent, for the benefit of the Secured Parties and their respective
successors and assigns under the Credit Agreement (as defined below). Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement shall be used herein as therein defined.
W I T N E S S E T H :
WHEREAS, Ancestry.com LLC, a Delaware limited liability company (“Holdings”),
Ancestry US Holdings Inc., a Delaware corporation (“U.S. Holdings”),
Ancestry.com Inc., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors from time to time party thereto, the several banks, financial
institutions, institutional investors and other entities from time to time party
thereto, as lenders (the “Lenders”) and issuers of Letters of Credit and Morgan
Stanley Senior Funding, Inc., as Administrative Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent”), have
entered into a Credit and Guaranty Agreement, dated as of August 28, 2015 (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participations in, Letters of Credit for the account of, the Borrower, all as
contemplated therein;
WHEREAS, Holdings and/or one or more of its respective Subsidiaries may at any
time and from time to time enter into one or more (i) Specified Swap Agreements
with one or more Qualified Counterparties and/or (ii) Cash Management
Obligations with a Qualified Counterparty or other bank or financial
institution;
WHEREAS, the Joining Party is a direct or indirect Subsidiary of Holdings and
desires, or is required pursuant to the provisions of the Credit Agreement, to
become a Subsidiary Guarantor under the Credit Agreement; and
WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by,
and the issuance of, and participations in, Letters of Credit for the account
of, the Borrower, in each case pursuant to the Credit Agreement and the entering
into by the Borrower and/or one or more of Holdings’ Subsidiaries of Specified
Swap Agreements and/or Cash Management Obligations, accordingly, desires to
execute this Joinder in order to (i) satisfy the requirements described in the
preceding recital and (ii) induce (x) the Lenders to continue to make Loans to
the Borrower and the Issuing Lenders to continue to issue Letters of Credit for
the account of the Borrower pursuant to the Credit Agreement and (y) the
Qualified Counterparties to continue to enter into Specified Swap Agreements
and/or Cash Management Obligations with the Borrower and/or one or more of
Holdings’ Subsidiaries;
NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby makes the following representations and
warranties to the Administrative Agent for the benefit of the Secured Parties
and hereby covenants and agrees with the Administrative Agent for the benefit of
the Secured Parties as follows:
1.By this Joinder, the Joining Party becomes a Subsidiary Guarantor for all
purposes under the Credit Agreement. The information set forth in Annex A hereto
is hereby added to the information set forth in the schedules to the Credit
Agreement.
2.The Joining Party agrees that, upon its execution hereof, it will become a
Subsidiary Guarantor under the Credit Agreement with respect to all Guaranteed
Obligations, and will be bound by all terms, conditions and duties applicable to
a Subsidiary Guarantor under the Credit Agreement and the other Loan Documents.
Without limitation of the foregoing, and in furtherance thereof, the Joining
Party unconditionally, absolutely and irrevocably guarantees on a joint and
several basis the due and punctual payment and performance of all Guaranteed
Obligations (on the same basis as the other Subsidiary Guarantors under the
Credit Agreement).





--------------------------------------------------------------------------------





3.Without limiting the foregoing, the Joining Party hereby makes and undertakes,
as the case may be, each covenant, representation and warranty made by each
Subsidiary Guarantor pursuant to Section 10 of the Credit Agreement and agrees
to be bound by all covenants, agreements and obligations of a Subsidiary
Guarantor pursuant to the Credit Agreement and all other Loan Documents to which
it is or becomes a party. The Joining Party hereby represents and warrants that
the representations and warranties made by it as a Subsidiary Guarantor under
the Credit Agreement are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date hereof, except to the extent such representations and warranties
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (except where such
representations and warranties are already qualified by materiality, in which
case such representation and warranty shall be accurate in all respects) as of
such earlier date. Each reference to a Subsidiary Guarantor in the Credit
Agreement shall be deemed to include the Joining Party.
4.This Joinder shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns; provided that the
Joining Party may not assign any of its rights, obligations or interest
hereunder or under any other Loan Document, except as otherwise permitted by the
Loan Documents. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES, EXCEPT FOR NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402). This Joinder may be executed in any number of counterparts and by the
different parties hereto or separate counterparties, each of which when so
executed or delivered shall be an original, but all of which together shall
constitute one and the same instrument. In the event that any provision of this
Joinder shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Joinder which shall
remain binding on all parties hereto. Delivery of an executed counterpart by
facsimile or electronic transmission shall be as effective as delivery of an
executed original counterpart.
5.From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
6.The effective date of this Joinder is the date first written above.
[Remainder of this page intentionally left blank]



























--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed and
delivered by a duly authorized officer on the date first above written.
ADPAY, INC.
 
 
By:
/s/ Howard Hochhauser
Name: Howard Hochhauser
Title: Chief Financial Officer
 
 
Address for notices:
 
 
1300 W Traverse Pkwy
Lehi, UT 84043





[Signature Page to Guarantor Joinder Agreement]

--------------------------------------------------------------------------------





Accepted as of the date first above written:
MORGAN STANLEY SENIOR FUNDING,
INC.,
   as Administrative Agent
 
 
By:
/s/ Lisa Hanson
 
Name: Lisa Hanson
 
Title: Authorized Signatory







[Signature Page to Guarantor Joinder Agreement]